Citation Nr: 1026857	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  .  Entitlement to service connection for a sleep disorder, 
secondary to service-connected Boeck's sarcoidosis.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
depression, anxiety, and adjustment disorder, secondary to 
service-connected Boeck's sarcoidosis and/or a sleep disorder. 

3.  Entitlement to a rating in excess of 60 percent for Boeck's 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to March 1976 
with two years of prior active duty. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a 
September 2008 rating decision, the RO continued the 60 percent 
disability evaluation for Boeck's sarcoidosis and in a September 
2009 rating decision, the RO denied service connection for a 
sleep disorder and a psychiatric disability.  

In March 2010, the Veteran presented testimony before the 
undersigned in a travel board hearing at the RO.  A copy of the 
transcript has been associated with the claims folder. 

In April 2010, the Veteran submitted evidence in support of his 
claim after the October 2009 statement of the case was issued.  
This evidence has not been reviewed by the agency of original 
jurisdiction.  However, along with his submission, the Veteran 
indicated that he was waiving this procedural right as to the 
additional evidence received.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  Thus, the Board will consider the newly submitted 
evidence in the first instance.

The issues of service connection for an acquired psychiatric 
disability and an increased rating for Boeck's sarcoidosis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not have a diagnosed sleep disorder. 


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to 
include as secondary to service-connected Boeck's sarcoidosis, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2009 and September 2009, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  Both of those 
letters also notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with a VA examination in August 
2009.  The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate evaluation, and rendered an 
appropriate diagnosis and opinion consistent with the remainder 
of the evidence of record.  The Board, therefore, concludes that 
this examination report is adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.  
Thus, the duties to notify and assist have been met.

As discussed above, the presented testimony in a personal hearing 
before the undersigned.  The Board concludes that all reasonable 
efforts were made by VA to obtain the evidence necessary to 
substantiate the Veteran's claim and that any further attempts to 
assist the Veteran in developing his claim would result in 
needless delay, and are thus unwarranted.

Accordingly, the Board will proceed to a decision as to this 
issue.

Analysis

The Veteran essentially contends that he has a sleep disorder, to 
include as secondary to his service-connected Boeck's 
sarcoidosis. 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service. See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The Veteran is currently service-connected for Boeck's 
sarcoidosis.  However, there is no competent medical evidence in 
the record that the Veteran currently has a sleep disorder.  On 
VA examination in August 2009, the VA examiner specifically 
determined that the Veteran's sleep complaints did not meet the 
criteria for a diagnosis within the applicable criteria for 
diagnosing sleep disorders.  The examiner stated that the 
clinical manifestations of sarcoidosis indicated that impaired or 
restless sleep is a recognized symptom of sarcoidosis itself, 
i.e. the claimed sleep problems are "not a secondary or 
aggravated condition," but rather a manifestation of the 
service-connected sarcoidosis.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
"In the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the Board does not doubt the Veteran's testimony that he 
has sleep problems, which in fact are symptoms associated with 
his service-connected sarcoidosis.  He is competent to report 
such symptomatology.  The Board notes, however, that VA 
disability compensation is not payable for symptoms of a 
disability but only for symptoms that result in disability.  
Here, his sleep problems have been attributed to his service-
connected sarcoidosis and it has been determined that he does not 
meet the diagnosis for a sleep disorder.

To the extent that the Veteran asserts that he in fact does have 
a sleep disorder, the Board notes that it is now well established 
that laypersons without medical training, such as the Veteran, 
are not competent to comment on medical matters such as diagnosis 
of a disability like peripheral neuropathy.  Cf Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional).  

The Board notes that the Veteran's wife is a certified nurse's 
assistant; however, she did not testify as to the Veteran's 
claimed sleep disorder.  To the extent that she may assert that 
he has a sleep disorder, the Board notes that her background is 
in psychological healthcare and there is no indication that she 
has the expertise or qualification to diagnosis a sleep disorder.  
Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (noting 
that lay persons without medical training are not competent to 
attribute symptoms to a particular cause or to otherwise comment 
on medical matters such as diagnosis) with Goss v. Brown, 9 Vet. 
App. 109 (1996) (finding that to qualify as an expert, a person 
need not be licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human ailments).  
Accordingly, the Board has greater probative weight on the 
opinion rendered by the Physician's Assistant that conducted the 
August 2009 examination.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a sleep disorder, secondary to service-
connected Boeck's sarcoidosis, is denied.


REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA must 
provide notice that informs the claimant (1) of the information 
and evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (1) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim. 

As to the claim for a rating in excess of 60 percent for Boeck's 
sarcoidosis, the Veteran was provided with notification pursuant 
to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)(discussing 
notification requirements specific to increased compensation 
claims) in an October 2008 letter.  However, the Veteran has not 
been provided with a general VCAA notification letter for his 
increased rating claim.  On remand, he should be provided with an 
appropriate notification letter for his Boeck's sarcoidosis 
claim. 

As to the claim for service connection for an acquired 
psychiatric disability, the Court has recently held that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this 
case, the Board will consider the Veteran's claim for all 
possible psychiatric disorders.  While on VA examination in 
August 2009 it was determined that the Veteran did not have a 
diagnosis of any acquired psychiatric disability, a March 2010 
psychiatric evaluation from G.E.C, M.D. noted a diagnosis of PTSD 
related to service.  However, the record does not include PTSD 
stressor statements from the Veteran and the evaluation from Dr. 
G.E.C. does not reference any particular in-service stressor.   

Furthermore, the Board observes that VA regulations pertaining to 
PTSD were recently revised.  Effective July 13, 2010, VA has 
amended its adjudication regulations governing service connection 
for posttraumatic stress disorder (PTSD) by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
the required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

75 Fed. Reg. 39,843-39,852 (July 13, 2010) and 75 Fed. Reg. 
41,092 (July 15, 2010).

The Board notes that the Veteran has not been provided a VCAA 
notification letter for PTSD claims, to specifically include 
stressor development, and notification of the recent changes in 
the regulations pertaining to PTSD.  On remand, the Veteran 
should be sent a VCAA notification letter tailored for PTSD 
claims which includes a PTSD questionnaire, an attempt should be 
made to verify any purported stressors identified, and another 
examination should be provided if deemed appropriate based on the 
additional development requested herein.  

Furthermore, in light of the recent regulatory change pertaining 
to adjudication of PTSD claims and the conflicting evidence 
regarding whether or not the Veteran has PTSD, the Veteran should 
be afforded a new VA examination to determine whether a diagnosis 
of PTSD is warranted based on any in-service stressor. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a VCAA notice for 
his increased rating claim for Boeck's 
sarcoidosis, to include compliance with 
the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2009).

2.	Provide the Veteran with a notice letter 
regarding his service connection claim for 
an acquired psychiatric disability, to 
specifically include PTSD, which complies 
with the notification requirements of the 
VCAA.  The letter must specifically set 
forth the information necessary to 
substantiate his claim for service 
connection for an acquired psychiatric 
disorder and PTSD, to include a PTSD 
stressor questionnaire.

3.	Provide the Veteran an opportunity to 
present additional details regarding any 
claimed stressors, to include the names, 
dates and places of each event that he may 
claim as a stressor.  Consider whether all 
the provided information is sufficient to 
submit to the appropriate service 
department for verification.  If the 
information is not sufficient, it must be 
explained to the Veteran and documented in 
the claims file why submission for 
verification is not warranted.

4.	Schedule the Veteran for another 
examination to ascertain the nature and 
etiology of any current psychiatric 
disability, including specifically, an 
assessment as to whether any current 
disability is etiologically related to 
service.  The claims file and a copy of 
this Remand must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed in conjunction with the 
examination.

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on examination 
findings, all available medical records, 
complete review of comprehensive testing 
for PTSD, and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found to 
be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a 50 percent probability 
or greater that that there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record and found 
sufficient to produce PTSD by the 
examiner.  

In addition, the examiner must comment on 
the approximate date of onset and etiology 
of any diagnosed psychiatric disorder as 
shown by the evidence of record, and in so 
doing, the examiner should attempt to 
reconcile any contradictory evidence for 
record.  

The examiner should provide a rationale 
for any opinion rendered.

5.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


